                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


ACI WORLDWIDE CORP.,

                        Plaintiff,                                         8:14CV249

          vs.
                                                                        MEMORANDUM
CHURCHILL LANE ASSOCIATES, LLC,                                          AND ORDER

                        Defendant.


      This matter is before the Court on the Motion for Partial Summary Judgment, ECF

No. 228, filed by Defendant Churchill Lane Associates, LLC, and the Motions to Exclude

Opinion Testimony, ECF Nos. 234 & 237, filed by Plaintiff ACI Worldwide Corp. For the

reasons stated below, the Motion for Partial Summary Judgment will be granted in part,

and the Motions to Exclude will be denied.

                                         BACKGROUND

      The following facts are those stated in the parties’ briefs, supported by pinpoint

citations to admissible evidence in the record, in compliance with NECivR 56.11 and

Federal Rule of Civil Procedure 56. The Court has also drawn facts from its prior

Memoranda and Orders, ECF Nos. 109 & 182, and the Court of Appeals’ opinion, ECF




      1   See NECivR 56.1(b)(1):

      The party opposing a summary judgment motion must include in its brief a concise
      response to the moving party’s statement of material facts. Each material fact in the
      response must be set forth in a separate numbered paragraph, must include pinpoint
      references to affidavits, pleadings, discovery responses, deposition testimony (by page
      and line), or other materials upon which the opposing party relies, and, if applicable, must
      state the number of the paragraph in the movant’s statement of material facts that is
      disputed. Properly referenced material facts in the movant’s statement are considered
      admitted unless controverted in the opposing party’s response.
No. 115, ACI Worldwide Corp. v. Churchill Lane Assocs., LLC, 847 F.3d 571 (8th Cir.

2017).

         Nestor, Inc., developed and acquired a series of credit card fraud detection

software products and, in February 2001, entered into a License Agreement with ACI,

wherein Nestor granted ACI a license “to copy, use, modify, enhance, market, sub-license

[ ], maintain, and support the Software Products,” subject to certain terms and conditions.

License Agreement § 2.1, ECF No. 52, Page ID 398. The License Agreement also

specifically permitted ACI to use the Software Products to develop its own software, which

the License Agreement refers to as “New Technology,” but Nestor retained ownership of

any New Technology and the New Technology was deemed licensed to ACI by Nestor

as if it were part of the Software Products. Id. § 2.3. Section 2.1 of the License Agreement

provided that “[a]ny ACI “Affiliate”2 may exercise any of ACI’s rights hereunder.” Id. § 2.1.

ACI agreed to pay Nestor periodic royalties in the amount of fifteen percent of any

sublicensing and maintenance fees ACI or its Affiliates received from their customers for

using the Software Products. Id., Attach. A § 1.5, ECF No. 52, Page ID 406.

         Section 9.2 of the Licensing Agreement permitted either Nestor or ACI to terminate

the License Agreement if the other became insolvent, and § 9.3 provided that,

“[n]otwithstanding any termination of this Agreement, the License and any sublicenses

shall continue in effect with respect to any sublicenses granted by ACI prior to termination;

and ACI shall remain liable to Nestor for royalties accruing with respect thereto.” License

Agreement, ECF No. 52, Page ID 402.



         2 Section 1.1 of the Licensing Agreement defines “Affiliates” as “any corporation that (a) directly or
indirectly controls, is controlled by, or is under common control with the party.” ECF No. 52, Page ID 398.

                                                      2
          In 2002, Nestor and ACI executed Amendment 2 to the Licensing Agreement, ECF

No. 52, Page ID 416-17, wherein ACI agreed that Nestor could assign its royalty rights to

a third party. At some point thereafter, Nestor notified ACI that it had sold and assigned

its royalty rights to Churchill, and ACI began paying the royalties to Churchill directly. In

2008, Nestor sold and assigned all its rights in the New Technology to ACI for $500,000.

In 2009, Nestor became insolvent, went into receivership, and sold all its remaining rights

in the License Agreement and the Software Products to American Traffic Solutions.

          ACI sought to acquire the royalty rights from Churchill, but Churchill declined ACI’s

offers.     On July 20, 2014, ACI acquired from American Traffic Solutions Nestor’s

remaining rights, title, and interest in the License Agreement and the Software Products.

The next day, July 21, 2014, ACI terminated the License Agreement and took the position

that it unilaterally and simultaneously amended the License Agreement to eliminate its

obligation to pay Churchill post-termination royalties under § 9.3. ACI also sent Churchill

a check for $967,736.02 as a full and final payment of royalties, but Churchill did not

deposit the check.

          ACI filed this action seeking a declaratory judgment to determine its rights and

obligations under the Licensing Agreement, and Churchill counterclaimed for breach of

contract. On review of this Court’s ruling on the parties’ motions for summary judgment,

ECF Nos. 109 & 110, the U.S. Court of Appeals for the Eighth Circuit concluded that

although ACI validly terminated the License Agreement, “ACI did not validly amend the

License Agreement to eliminate the post-termination royalties provision, and royalties are

still due to Churchill for any sublicenses granted by ACI prior to July 21, 2014.” 847 F.3d

at 576-77.      Specifically, the Eighth Circuit found that Churchill acquired the “legal

                                                3
protections of a third-party beneficiary or assignee[,]” meaning “neither ACI nor Nestor

could prejudice Churchill’s rights to the royalties without Churchill’s consent.” Id. at 578-

79. ACI does not, however, “owe Churchill royalties on any sublicenses that ACI has

granted since July 21, 2014 or that it will grant in the future.” Id. at 583. The case was

remanded for further proceedings.

       At some point following the Eighth Circuit’s January 27, 2017, ruling, ACI and at

least five of its Affiliates executed Mutual Termination agreements. ECF No. 231-1, Page

ID 3197-3215. Each of these agreements recited the facts above and stated that the

existing agreements by which ACI and its Affiliates sublicensed the Software Products to

their customers were terminated retroactively, effective July 21, 2014—the date ACI

terminated the License Agreement. According to ACI, it and its Affiliates terminated the

sublicenses with their customers effective July 21, 2014, and then granted the same

customers new licenses that are not subject to the License Agreement’s post-termination

royalty provision in § 9.3. Yet ACI and its Affiliates permitted the customers to use the

Software Products without interruption.

       A bench trial to determine ACI’s post-termination royalty obligations and the

amount of royalties to which Churchill is entitled is scheduled for the week of April 16,

2019. In its Motion for Partial Summary Judgment, Churchill asks the Court to find that

              1. Section 9.3 of the License Agreement is unambiguous and
       requires ACI to pay post-termination royalties to Churchill on all license and
       maintenance fees paid by customers of ACI and its affiliates that had a




                                             4
        sublicense to the New Technology[3] as of July 21, 2014 until such time as
        the customer ceases possessing and using the New Technology[;][4]

                 2. The purported “mutual terminations” executed by ACI and its
        affiliates in 2017 have no effect on Churchill’s right to post-termination
        royalties pursuant to § 9.3 of the License Agreement[;] [and]

              3. Churchill is entitled to partial judgment on undisputed pre-
        termination royalties in the amount of $967,736.02, together with pre-
        judgment interest under applicable New York law at the rate of 9% per
        annum or $238.62 per day from July 21, 2014 until the date this Court enters
        judgment.

Mot. for Partial Summ. J., ECF No. 228.5

                                       STANDARD OF REVIEW

        “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Garrison v. ConAgra Foods

Packaged Foods, LLC, 833 F.3d 881, 884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c)).

“Summary judgment is not disfavored and is designed for every action.” Briscoe v. Cty.

of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012) (quoting Torgerson v. City of

Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011) (en banc)). In reviewing a motion for



        3  As ACI points out, it is unclear why Churchill used the term New Technology, which is a subset
of the Software Products. The License Agreement treats New Technology the same as the Software
Products. License Agreement § 2.3, ECF No. 52, Page ID 398 (“All New Technology shall . . . be deemed
licensed by Nestor to ACI under the License as if it were part of the Software Products.”). Accordingly, the
Court will use the term Software Products.
        4    Presumably, Churchill does not take the position that it is entitled to royalties where a customer
continues to possess and use the Software Products without permission from ACI or an ACI Affiliate. Thus,
the Court understands Churchill’s position to be that it is entitled to post-termination royalties on the
sublicenses granted by ACI or its Affiliates to their customers prior to July 21, 2014, for so long as ACI or
its Affiliate permits the customers to possess and use the Software Products.
        5The Motion includes a fourth request, that the Court find “Churchill is entitled to ongoing royalty
payments from ACI under § 9.3 of the License Agreement in accordance with the Court’s holdings in
paragraphs 1 and 2, above.” This fourth request requires no separate analysis at this juncture.

                                                      5
summary judgment, the Court will view “the record in the light most favorable to the

nonmoving party . . . drawing all reasonable inferences in that party’s favor.” Whitney v.

Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v. Harsco Corp., 356 F.3d 920,

923–24 (8th Cir. 2004)). Where the nonmoving party will bear the burden of proof at trial

on a dispositive issue, “Rule 56(e) permits a proper summary judgment motion to be

opposed by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere

pleadings themselves.” Se. Mo. Hosp. v. C.R. Bard, Inc., 642 F.3d 608, 618 (8th Cir.

2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). The moving party

need not produce evidence showing “the absence of a genuine issue of material fact.”

Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517 (8th Cir. 2015) (quoting Celotex,

477 U.S. at 325). Instead, “the burden on the moving party may be discharged by

‘showing’ . . . that there is an absence of evidence to support the nonmoving party’s case.”

St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 596 (8th Cir. 2001) (quoting

Celotex, 477 U.S. at 325).

       In response to the moving party’s showing, the nonmoving party’s burden is to

produce “specific facts sufficient to raise a genuine issue for trial.” Haggenmiller v. ABM

Parking Servs., Inc., 837 F.3d 879, 884 (8th Cir. 2016) (quoting Gibson v. Am. Greetings

Corp., 670 F.3d 844, 853 (8th Cir. 2012)). The nonmoving party “must do more than

simply show that there is some metaphysical doubt as to the material facts, and must

come forward with specific facts showing that there is a genuine issue for trial.” Wagner

v. Gallup, Inc., 788 F.3d 877, 882 (8th Cir. 2015) (quoting Torgerson, 643 F.3d at 1042).

“[T]here must be more than the mere existence of some alleged factual dispute” between

the parties in order to overcome summary judgment. Dick v. Dickinson State Univ., 826

                                             6
F.3d 1054, 1061 (8th Cir. 2016) (quoting Vacca v. Viacom Broad. of Mo., Inc., 875 F.2d

1337, 1339 (8th Cir. 1989)).

       In other words, in deciding “a motion for summary judgment, facts must be viewed

in the light most favorable to the nonmoving party only if there is a genuine dispute as to

those facts.” Wagner, 788 F.3d at 882 (quoting Torgerson, 643 F.3d at 1042). Otherwise,

where the Court finds that “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party,” there is no “genuine issue of material fact” for trial

and summary judgment is appropriate. Whitney, 826 F.3d at 1076 (quoting Grage v. N.

States Power Co.-Minn., 813 F.3d 1051, 1052 (8th Cir. 2015)).

                                       DISCUSSION

I.     Interpretation of § 9.3 of the License Agreement

       The License Agreement is governed by New York law, which provides that “[w]hen

the parties have a dispute over the meaning [of a contract’s language], the court first asks

if the contract contains any ambiguity, which is a legal matter for the court to decide.”

MPEG LA, LLC v. Samsung Elecs. Co., 86 N.Y.S.3d 4, 8 (N.Y. App. Div. 2018).

“Ambiguity is present if language was written so imperfectly that it is susceptible to more

than one reasonable interpretation[.]” Brad H. v. City of New York, 951 N.E.2d 743, 746

(N.Y. 2011). In determining whether language is ambiguous, “the contract must be

considered as a whole[,]” NRT New York, LLC v. Harding, 16 N.Y.S.3d 255, 258 (N.Y.

App. Div. 2015) (quoting Id.), and the Court may not look to outside sources, Samsung,

86 N.Y.S.3d at 8. “A written agreement that is clear, complete and subject to only one

reasonable interpretation must be enforced according to the plain meaning of the

language chosen by the contracting parties.”         Brad H., 951 N.E.2d at 746.         The

                                              7
“construction and interpretation of an unambiguous contract, are issues of law within the

province of the court[.]” Harding, 16 N.Y.S.3d at 258 (citing W.W.W. Assocs., Inc. v.

Giancontieri, 566 N.E.2d 639, 642 (N.Y. 1990)).

      ACI validly terminated the License Agreement on July 21, 2014, ACI, 847 F.3d at

581, and the parties dispute the meaning of the post-termination royalty provision in §

9.3. Section 1.5 of Attachment A to the Licensing Agreement provides, in relevant part,

that “ACI shall pay to Nestor 15% of all fees paid for license and maintenance [ ] of the

Software Products from sub-licensing the Software Products or software containing any

part of the Software Products[.]” ECF No. 52, Page ID 406. Section 9.3 provides:

              Upon the termination of this Agreement by either party, ACI shall [(a)]
      cease all marketing and sublicensing activities under the Agreement, (b)
      within (10) calendar days pay all amounts due and outstanding hereunder
      and (c) deliver to Nestor or its designee all copies of the Software Products
      within ACI’s possession, custody or control (together with a certificate of an
      officer of ACI certifying such delivery); provided ACI may retain sufficient
      copies of the Software Products to be able to support, maintain and
      enhance the Software Products that have been sublicensed to customer
      prior to the termination until such time as such sublicenses shall expire or
      terminate.

              Notwithstanding any termination of this Agreement, the License and
      any sublicenses shall continue in effect with respect to any sublicenses
      granted by ACI prior to termination; and ACI shall remain liable to Nestor
      for royalties accruing with respect thereto. Termination of this Agreement
      and the License shall not release ACI from any of its obligations, or liabilities
      accrued, or incurred under this Agreement, or rescind or give rise to any
      right to rescind any payment made or other consideration given hereunder.

ECF No. 52, Page ID 402.

      The language of the post-termination royalty provision in § 9.3 is unambiguous.

Sublicenses granted by ACI and its Affiliates to their customers do not automatically

terminate upon termination of the License Agreement. ACI is obligated to pay Churchill


                                             8
royalties on any fees it receives in connection with sublicenses granted before July 21,

2014, until and unless such sublicenses expire or terminate according to their own terms.

       Churchill contends that § 9.3’s post-termination royalty provision unambiguously

provides that a sublicense continues so long as ACI or its Affiliate permits a customer to

possess and use the Software Products. As a corollary, Churchill argues that, under §

9.3, a sublicense is neither terminated nor expired unless and until ACI or its Affiliate no

longer permits the customer to possess and use the Software Products and the customer

returns possession to ACI or its Affiliate. Thus, according to Churchill, a customer’s

possession and use of the Software Products with ACI’s consent is the sole factor that

determines ACI’s post-termination royalty obligation.

       Section 2.4 of the License Agreement required ACI and its Affiliates to grant the

sublicenses pursuant to a separate form agreement; thus, for purposes of ACI’s post-

termination royalty obligation under § 9.3, it is clear the parties intended the sublicenses

to continue in accordance with, and subject to, the terms of the agreements by which ACI

or its Affiliates granted the sublicenses.6 Ellington v. EMI Music, Inc., 21 N.E.3d 1000,

1003 (N.Y. 2014) (“Where the terms of a contract are clear and unambiguous, the intent

of the parties must be found within the four corners of the contract, giving practical

interpretation to the language employed and reading the contract as a whole.”).

Therefore, the sublicenses expire, or may be terminated, according to the terms of the

agreements by which they were granted. Any license of the Software Products granted




       6 The parties have not produced any of the agreements by which ACI or its Affiliates sublicensed
the Software Products.

                                                  9
by ACI after such expiration or valid termination may be free and clear of § 9.3’s post-

termination royalty provision.

       Accordingly, the first requested finding listed in Churchill’s Motion for Partial

Summary Judgment is denied.

II.    Effect of the Mutual Termination Agreements

       As the Court noted in its previous Memorandum and Order, two parties are free to

terminate an agreement upon mutual assent. ECF No. 182, Page ID 2524-25. Thus,

ACI, its Affiliates, and their customers may agree to terminate any contracts or

sublicenses between them, but such an agreement does not eliminate ACI’s obligations,

or Churchill’s rights, under § 9.3. Cf. ACI, 847 F.3d at 579 (“Churchill acquired the legal

protections of a third-party beneficiary or assignee” with respect to its royalty rights, and

“ACI could not thereafter impair Churchill’s rights by amending the post-termination

royalties provision without Churchill’s consent.”).

       Whether the Mutual Termination agreements have any effect on the amount to

which Churchill is entitled for post-termination royalties depends on whether the Mutual

Termination agreements validly terminated the sublicenses ACI and its Affiliates granted

to their customers before July 21, 2014, consistent with the terms of the sublicense

agreements.     See supra Section I.      Because the parties have not produced the

agreements by which ACI and its Affiliates granted their customers sublicenses to use

the Software Products, the Court is unable to determine whether the Mutual Terminations

validly terminated those sublicenses.

       Accordingly, the second requested finding listed in Churchill’s Motion for Partial

Summary Judgment is granted to the following extent: The Mutual Termination

                                             10
agreements, ECF No. 231-1, Page ID 3197-3215, executed by ACI and its Affiliates,

respectively, did not eliminate ACI’s obligations, or Churchill’s rights, under the post-

termination royalty provision of § 9.3 of the License Agreement.

III.   Pre-termination Royalties

       The parties do not dispute that ACI currently owes Churchill an amount for royalties

that accrued prior to ACI’s termination of the License Agreement, and, on July 21, 2014—

the date ACI terminated the License Agreement—ACI sent Churchill a check in the

amount of $967,736.02. ECF No. 231-1, Page ID 3182-83. With the check, ACI sent

Churchill a letter that explained:

       Enclosed is a summary of amounts payable for activity under the license
       agreement through July 21, including the customary detailed reports. Also
       enclosed is a check in the amount of $967,736.02 representing the balance
       of the amount set forth on the schedule and the full and final payment of all
       amounts payable under the license agreement.

Id. at 3182. Churchill did not deposit the check because it believed the sum represented

pre-termination royalties due and did not include amounts that were due, or might become

due, for post-termination royalties. Accordingly, Churchill agues it is “entitled to partial

summary judgment on undisputed pre-termination royalties in the amount of $967,736.02,

together with pre-judgment interest under applicable New York law at the rate of 9% per

annum or $238.62 per day from July 21, 2014 until the date this Court enters judgment.”

Mot. for Partial Sum. J., ECF No. 228.

       It is not genuinely disputed that ACI owes Churchill $967,736.02 in pre-termination

royalties. ECF No. 231-1, Page ID 3182-83. The only genuine dispute is whether

$967,736.02 represents the amount due for pre-termination royalties, exclusively, or the



                                            11
amount due for both pre-termination and post-termination royalties. See ACI Br., ECF

No. 249 ¶ 22, Page ID 4487.

       ACI opposes summary judgment on this issue of partial liability because it is not

“prudent” and “makes no sense” to rule on this issue before trial. ACI Br., ECF No. 249,

Page ID 4504. Yet Rule 56(a) expressly provides for partial summary judgment; Churchill

is entitled to pre-termination royalties under the License Agreement; and Churchill

provided sufficient evidence demonstrating that the amount of pre-termination royalties

due and owing is $967,736.02, which ACI did not dispute with competing evidence.

       With respect to interest, New York law provides that “[i]nterest shall be recovered

upon a sum awarded because of a breach of performance of a contract[.]” N.Y. C.P.L.R.

§ 5001 (McKinney). Interest is “computed from the earliest ascertainable date the cause

of action existed,” id., and “shall be at the rate of nine per centum per annum, except

where otherwise provide by statute.” N.Y. C.P.L.R. § 5004 (McKinney). According to

Churchill, $967,736.02 “became due and owing on July 21, 2014[,]” and the interest due

on that amount from July 21, 2014, through December 31, 2018, is $389,189.22. ACI did

not address the issue of interest in its opposition brief.

       Although ACI terminated the License Agreement on July 21, 2014, payment on

pre-termination royalties was not due until ten days after termination. License Agreement

§ 9.3(b), ECF No. 52, Page ID 402. Thus, with respect to pre-termination royalties, it

appears that Churchill’s cause of action did not exist on July 21, 2014, but sometime

thereafter. Churchill has not otherwise demonstrated that its cause of action existed on

July 21, 2014, and its interest calculation is based on that date.



                                              12
       Accordingly, the Court finds Churchill is entitled to partial summary judgment on

its breach-of-contract claim in the amount of $967,736.02, exclusive of interest, for

royalties due under the License Agreement prior to its termination. The third requested

finding in Churchill’s Partial Motion for Summary Judgement will, therefore, be granted,

in part.

IV.    Motions to Exclude Opinion Testimony

       ACI moved to exclude the opinions of Anthony Eitzmann, ECF No. 234, and

Edward Morse, ECF No. 237, under Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993).

       These motions will be denied because ACI argues for exclusion under an

evidentiary standard that is stricter than the standard applicable in this case. “In a bench

trial,” the trial court is given “‘wide latitude in determining whether an expert’s testimony

is reliable,’” Tussey v. ABB, Inc., 746 F.3d 327, 337 (8th Cir. 2014) (quoting Khoury v.

Phillips Med. Sys., 614 F.3d 888, 892 (8th Cir. 2010)), and Daubert’s application is

“relax[ed],” id. (quoting David E. Watson, P.C. v. United States, 668 F.3d 1008, 1015 (8th

Cir. 2012)). ACI has not demonstrated that Eitzmann’s or Morse’s opinions should be

excluded, in limine, under the applicable standard. Accordingly, ACI’s Motions to Exclude

Opinion Testimony will be denied, without prejudice and subject to reassertion at trial.

       IT IS ORDERED:

       1.     The Motion for Partial Summary Judgment, ECF No. 228, filed by Defendant
              Churchill Lane Associates, LLC, is granted, in part, as follows:

              a.     The Mutual Termination agreements, ECF No. 231-1, Page ID 3197-
                     3215, executed by ACI and its Affiliates did not eliminate ACI’s
                     obligations, or Churchill’s rights, under the post-termination royalty
                     provision of § 9.3 of the License Agreement;

                                             13
      b.     Churchill is entitled to partial summary judgment on its breach of
             contract claim in the amount of $967,736.02, exclusive of interest,
             for royalties due under the License Agreement prior to its termination;

      The Motion for Partial Summary Judgment is otherwise denied;

2.    The Motions to Exclude Opinion Testimony, ECF Nos. 234 & 237, filed by
      Plaintiff ACI Worldwide Corp., are denied; and

3.    The Motion for Hearing, ECF No. 246, is denied as moot.


Dated this 4th day of March 2019.


                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                    14
